41 Wash. 2d 368 (1952)
249 P.2d 385
O. JORGEN PEDERSON, Appellant,
v.
BEDA E. PEDERSON, Respondent.[1]
No. 32007.
The Supreme Court of Washington, Department One.
October 29, 1952.
Wilmot W. Garvin, for appellant.
Thos. A.E. Lally and Thomas P. Graham, for respondent.
PER CURIAM:
The appellant husband brought this action for divorce. The wife cross-complained for separate maintenance. From a judgment dismissing the husband's complaint with prejudice and awarding the wife separate maintenance, the husband appeals.
After a rather extended trial, the court entered seventeen separate findings of fact and three conclusions of law, all contained in eight typewritten pages.
[1] Appellant makes three assignments of error. Appellant's first assignment of error reads:
"The trial court erred in entering its findings of fact and conclusions of law."
Respondent urges that this assignment is insufficient under Rule on Appeal 43, 34A Wn. (2d) 47, to challenge the findings of fact of the trial court, and that they therefore become the "established facts of the case." With this we agree. Appellant's first assignment of error is the same we held insufficient in Fowles v. Sweeney, ante p. 182, 248 P. (2d) 400, and cases cited.
*369 The second assignment is directed to the court's refusal to enter judgment for plaintiff. The third assignment is that the court erred in entering judgment for defendant. The conclusions of law, which are supported by the findings of fact, sustain the decree from which this appeal has been prosecuted.
The decree and judgment entered September 22, 1951, is affirmed.
February 16, 1953. Petition for rehearing denied.
NOTES
[1]  Reported in 249 P. (2d) 385.